          Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 1 of 14




 1   DAVID P. MASTAGNI (SBN 57721)
     GRANT A. WINTER (SBN 266329)
 2   BRETT D. BEYLER (SBN 319415)
     MASTAGNI HOLSTEDT, A.P.C.
 3
     1912 I Street,
 4   Sacramento, California 95811
     Telephone: (916) 446-4692
 5   Facsimile: (916) 447-4614
     Email: bbeyler@mastagni.com
 6
     Attorneys for Plaintiffs, ALAN STRICKLAND
 7   and KELLY STRICKLAND

 8   Additional counsel listed on last page
 9                                UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
12   ALAN STRICKLAND, an individual; and               Case No.: 4:20-CV-00981-YGR
13   KELLY STRICKLAND, an individual,
                                                       JOINT STATUS CONFERENCE REPORT
14                  Plaintiffs,
     v.                                                Case Management Conference
15
16   MASAI UJIRI, an individual; TORONTO               Date: January 25, 2021
     RAPTORS, a business entity; MAPLE LEAF
17   SPORTS & ENTERTAINMENT, a business                Time: 2:00 P.M.
     entity; NATIONAL BASKETBALL
18   ASSOCIATION; and DOES 1 through 100,              Location: Courtroom 1, Fourth Floor
19   inclusive,                                                  Ronald V. Dellums Federal Building
                                                                 1301 Clay Street, Oakland, CA 94612
20                  Defendants.
21
                                          JOINT STATUS REPORT
22
            Pursuant to the Court’s Case Management Conference and Pretrial Order (ECF 30) and the
23
     Court’s Standing Order (cand.uscourts.gov/ygrorders), and Civil Local Rule 16-9, the parties provide
24
     the following Joint Status Report.
25
            1.      Facts
26
                  a. Deputy Alan Strickland & Kelly Strickland’s Statement of Facts
27
28          Following Game 6 of the June 13, 2019 NBA Finals, Masai Ujiri did not possess the gold arm

                                                     -1–
     No. 4:20-CV-00981-YGR                                                JOINT STATUS CONFERENCE REPORT
            Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 2 of 14




 1   band necessary to go onto the Oracle Arena court. He repeatedly tried to bypass security to go onto
 2   the court anyway. He has repeatedly referred to the credential he did possess as an “all access pass.”
 3   But, as is undisputed, that credential was not valid for post-game court access.
 4           Due to the international event’s high-profile, a coalition of city, county, and federal law
 5   enforcement officials worked with NBA and private security officials to provide safety and security.
 6   The NBA was responsible for coordinating the security plan. NBA Executive Vice President and
 7   Chief Security Officer Jerome Pickett specifically advised security staff that: (1) all pertinent team
 8   officials had been briefed about the credentialing plan, and that (2) if someone lacked proper
 9
     credentials, they would not be allowed on the court, even if they were a team owner. Mr. Pickett
10
     further advised, “It doesn’t matter who they are, who they say they are, you tell them Jerome Pickett
11
     says they are not going on the court without proper credentials.”
12
             One of the officers the Alameda County Sheriff’s Office (ACSO) assigned to work the event
13
     was Deputy Alan Strickland. As Mr. Ujiri’s allegations correctly confirm, Deputy Strickland was at
14
     all times serving as an ACSO employee. Deputy Strickland initially swept the arena for bombs with
15
     his canine partner. As the game was ending, he was posted courtside in full uniform, along with a
16
     private security official (Mr. Silva).
17
             Deputy Strickland saw Mr. Ujiri approach the checkpoint. He pointed to him, to alert Mr.
18
     Silva to his approach. Mr. Silva stepped to his right to try to halt Mr. Ujiri’s progress toward the
19
     court. But Mr. Ujiri did not stop. Mr. Silva asked to see Mr. Ujiri’s credentials. But Mr. Ujiri ignored
20
     him.
21
             After ignoring Mr. Silva, Mr. Ujiri pulled an invalid credential from his jacket’s inside pocket.
22
23   Deputy Strickland pointed at Mr. Silva while instructing Mr. Ujiri to “Show him! Show him!” – i.e.,

24   show Mr. Silva the credential. But Mr. Ujiri ignored him too.

25           As Mr. Ujiri tried to barge his way through, he walked into Deputy Strickland’s outstretched

26   hand. Deputy Strickland gently grasped his elbow to try to redirect him back to Mr. Silva. But Mr.

27   Ujiri resisted that as well, despite knowing Deputy Strickland was a peace officer. He aggressively

28   brushed Deputy Strickland’s hand away as part of his attempt to bypass security.

                                                       -2–
     No. 4:20-CV-00981-YGR                                                    JOINT STATUS CONFERENCE REPORT
           Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 3 of 14




 1          Shocked by Mr. Ujiri’s brazen and repeated attempts to bypass security, and his aggressive
 2   resistance, Deputy Strickland pushed Mr. Ujiri in the chest to halt his advance, and ordered him to
 3   “back the fuck up.” (Note: Resisting or obstructing an officer’s attempt to discharge his duties is a
 4   crime. See, e.g., Penal Code §148(a)(1).)
 5          But Mr. Ujiri still did not stop to show or confer about his (invalid) credential. He said he was
 6   the Raptors’ president, and brazenly again tried to barge through. Deputy Strickland thus pushed him
 7   back again. Deputy Strickland’s open-hand pushes to Mr. Ujiri’s chest were calculated to cause no
 8   injury. Thus, as Mr. Ujiri admits, he sustained no injury whatsoever.
 9
            Mr. Ujiri nonetheless then attacked Deputy Strickland. He lashed out with both hands,
10
     forcefully striking Deputy Strickland in the upper chest and jaw area, and knocking him back several
11
     feet. Mr. Ujiri’s assault caused serious and lasting injuries, including cognitive and TMJ problems.
12
            After assaulting Deputy Strickland, Mr. Ujiri was able to slip into the crowd and make his
13
     way onto the court. He mouthed “Fuck you!” at Deputy Strickland, and then proceeded to celebrate.
14
            The NBA later represented that Mr. Ujiri did not have the armband necessary for post-game
15
     court access. A purple trophy credential would have allowed court access once a stage had been
16
     erected, but Mr. Ujiri also lacked that credential.
17
            Below, Mr. Ujiri curiously argues that he necessarily must not have committed a crime
18
     because he was not prosecuted. However, that one has managed to evade prosecution does not mean
19
     one has not acted criminally. And the video evidence confirms Mr. Ujiri resisted and obstructed an
20
     officer attempting to perform his duties. Mr. Ujiri also curiously protests the mere mention of the
21
     term “all access pass.” But the name used to describe the pass is irrelevant. What matters is that – as
22
23   is undisputed – it was invalid for post-game court access. Mr. Ujiri/Raptors/MLS&E also argue many

24   of the above facts above are “inaccurat[e],” “false,” “overblown,” “immaterial,” “hyperbol[e],” and

25   “misrepresentations.” However, the defendants’ rhetorical insistence clashes irreconcilably with the

26   evidence, including the video. Thus, they tellingly spend more time authoring vague disparagements

27   than it would take to identify anything legitimately inaccurate.

28                b. Masai Ujiri & Toronto Raptors/Maple Leaf Sports & Entertainment’s

                                                       -3–
     No. 4:20-CV-00981-YGR                                                   JOINT STATUS CONFERENCE REPORT
           Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 4 of 14




 1                     (MLS&E) Statement of Facts
 2           The Court is by now familiar with the facts of this simple dispute, and Defendants Masai
 3   Ujiri and Toronto Raptors/Maple Leaf Sports & Entertainment’s (“Masai Ujiri and
 4   Raptors/MLS&E”) decline to engage in argumentative back-and-forth with Plaintiffs here. Suffice
 5   to say, Plaintiffs’ recitation of the facts is replete with factual inaccuracies and false representations.
 6   Fortunately, the brief encounter forming the basis for this case has been captured by video footage,
 7   which the Court has seen. See Dkt. 43.
 8           This case centers upon an 11-second encounter between two men at the end of a crowded
 9
     basketball game. Plaintiff Strickland was pushed in the chest, not punched in the face. He was the
10
     first aggressor. He was not seriously injured, and any harm he claims to have endured was certainly
11
     not caused by Mr. Ujiri. Similarly, Kelly Strickland’s claim for loss of consortium purportedly
12
     predicated on the two shoves endured by her husband is devoid of merit.
13
             On June 13, 2019, the Raptors defeated the Golden State Warriors in Game 6 of the NBA
14
     Finals and were crowned NBA champions at Oracle Arena in Oakland, California. Masai Ujiri,
15
     President of Basketball Operations for the Toronto Raptors, watched the final moments of Game 6
16
     from the tunnel at Oracle Arena that leads to the players’ locker room. He then walked from the
17
     tunnel out to the arena floor and proceeded towards the court where he expected to meet the
18
     Raptors’ players and coaches.
19
             As Mr. Ujiri attempted to make his way onto the court to join his team and fulfill his duties
20
     as Raptors’ President, he encountered Plaintiff Alan Strickland who was providing security at the
21
     game. As Mr. Ujiri attempted to enter the court, Mr. Strickland assaulted him, forcefully shoving
22
23   him back once and then twice. The series of events is confirmed by Strickland’s body camera

24   footage, which portray Strickland’s conduct as excessive and unreasonable. Mr. Ujiri returned a

25   shove to Mr. Strickland’s chest only after Mr. Strickland shoved him the second time. Other than

26   the shoves, the two men did not have any further physical contact. Mr. Ujiri was eventually

27   escorted onto the court where he joined his team, accepted the championship trophy, and gave a

28   live on camera interview.

                                                        -4–
     No. 4:20-CV-00981-YGR                                                     JOINT STATUS CONFERENCE REPORT
             Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 5 of 14




 1   Two of Plaintiffs’ misstated contentions are worth addressing. First, Mr. Ujiri’s use of the term “all
 2   access pass” to describe his credential is a term of art, defined and described in Plaintiffs’ own
 3   document production. Second, Mr. Ujiri did not commit a crime. The Oakland Police Department
 4   and the Alameda County District Attorney’s Office conducted a fulsome investigation and
 5   determined that no criminal charges would be filed against Mr. Ujiri. Plaintiffs’ hyperbolic
 6   recitations are overblown, factually inaccurate, and distract from the actual material issues in this
 7   case.
 8                 c. The NBA’s Statement of Facts
 9
              This case arises out of an altercation that occurred after the conclusion of Game 6 of the
10
     2019 NBA Finals between Plaintiff Alan Strickland (who was providing security at the game) and
11
     Defendant Masai Ujiri (who is the President of the Toronto Raptors organization). The NBA denies
12
     Plaintiffs’ claims and denies there is a valid basis for holding the NBA liable as a result of the
13
     altercation between the two individuals involved. The NBA also denies that it breached any legal
14
     duty owed to Plaintiff based on vaguely alleged flaws in the NBA’s security policies or procedures.
15
     The NBA disputes many of the factual contentions set forth above regarding Plaintiffs’ recitation of
16
     the facts related to the incident, including but not limited to Plaintiffs’ incomplete and inaccurate
17
     recitation of the directions that were provided to local law enforcement related to on-court security
18
     following the conclusion of Game 6.
19
              2.      Legal Issues
20
                     a. Deputy Strickland & Kelly Strickland’s Perspectives
21
              Mr. Ujiri previously seemed to argue that assaulting Deputy Strickland was not tortious
22
23   because: (a) Deputy Strickland may have been moonlighting for a private company at the time such

24   that (b) Mr. Ujiri was entitled to ignore his instructions and use “self-defense.” This argument is

25   frivolous. Deputy Strickland was working as an ACSO officer at the time – as Mr. Ujiri’s own

26   allegations confirm. And one has no right to assault an officer in response to lawful law enforcement

27   efforts like Deputy Strickland’s, and/or to mischaracterize the assault as “self-defense.”

28            Plaintiffs contend that the other defendants are liable for their tortious conduct in connection

                                                        -5–
     No. 4:20-CV-00981-YGR                                                    JOINT STATUS CONFERENCE REPORT
            Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 6 of 14




 1   with their failures to take reasonable measures to prevent the assault by Mr. Ujiri and/or their tortious
 2   handling of security.
 3           Despite the absence of any tortious conduct by Deputy Strickland, and despite sustaining no
 4   injury whatsoever, Mr. Ujiri asserted counterclaims against Deputy Strickland. The parties are
 5   awaiting a ruling on Deputy Strickland’s motion to dismiss. As demonstrated in more detail in the
 6   motion:
 7      •    The Tort Claims Act requires dismissal of Mr. Ujiri’s state law counterclaims because Mr.
 8           Ujiri’s allegations and exhibits confirm that: (a) Deputy Strickland was a public employee
 9
             acting within the course and scope of his employment, and (b) yet Mr. Ujiri never submitted
10
             the mandatory tort claim to Deputy Strickland’s public entity-employer before suing.
11
        •    Qualified immunity requires dismissal of Mr. Ujiri’s Fourth Amendment claim because: (a)
12
             Mr. Ujiri’s allegations and video exhibits confirm the stark absence of excessive force, and/or
13
             (b) Mr. Ujiri has proven himself unable to identify preexisting law that “squarely governs”
14
             the particularized facts here and that would have placed “beyond debate” for “every” other
15
             reasonable      officer   in   Deputy   Strickland’s   position     his   conduct’s   purported
16
             unconstitutionality.
17
     Defendants, below, allude to a “mischaracterized” sequence of events. But they tellingly do not
18
     identify anything actually inaccurate.
19
                      b. Masai Ujiri and Toronto Raptors/MLS&E’s Perspectives
20
             Defendants decline to respond to Plaintiffs’ unsolicited supplemental briefing on a motion
21
     to dismiss that is currently under submission with the Court. In any event, Plaintiffs’ arguments are
22
23   predicated on a mischaracterized sequence of events.

24           Defendants Masai Ujiri and Raptors/MLS&E contend Mr. Ujiri was acting in self-defense

25   when he pushed Plaintiff Alan Strickland. Mr. Strickland, as the first aggressor, shoved Mr. Ujiri

26   twice, which was excessive force under all attendant facts and circumstances.

27           To the extent legal issues arise in adjudicating this simple matter, Defendants Masai Ujiri

28   and Raptors/MLS&E will respond to them appropriately through a duly-noticed motion, rather than

                                                       -6–
     No. 4:20-CV-00981-YGR                                                     JOINT STATUS CONFERENCE REPORT
           Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 7 of 14




 1   in a Joint Status Conference Report.
 2                     c. The NBA’s Perspectives
 3           The NBA denies that it may be held vicariously liable for Mr. Ujiri’s conduct, since it does
 4   not employ Mr. Ujiri. Plaintiffs have declined to explain the basis on which they have alleged that
 5   Mr. Ujiri is an employee of the NBA. With respect to the claim for direct negligence, the basis of
 6   which is unclear, the NBA denies that it breached any legal obligation that it may have owed to
 7   Plaintiffs.
 8           3.      Motions
 9
                   a. Plaintiffs’ Statement
10
                       i.    Motion To Compel Discovery From Ujiri/Raptors
11
             Plaintiffs anticipate filing a joint discovery dispute brief this week regarding problems with
12
     Defendants Ujiri and Raptors/MLS&E’s discovery responses. In short:
13
             Mr. Ujiri and Raptors/MLS&E have not produced any communications pertaining to the
14
     incident, despite being asked to do so back in May of last year.
15
             They also failed to produce a privilege log until November, more than four months after
16
     initially serving discovery responses. Further, following months of meeting and conferring, they
17
     produced a deficient, one-page privilege log. In it, they include a footnote stating “[a]ll
18
     correspondence between Cotchett, Pitre & McCarthy, LLP and defendants Masai Ujiri and
19
     Raptors/MLSE is subject to attorney client privilege and will not be produced.” However, they
20
     itemize no such correspondence in their privilege log or other information sufficient to preserve any
21
     such alleged privilege.
22
23           Mr. Ujiri and Raptors/MLS&E also have refused to respond to requests to admission in

24   accordance with the federal rules. They disregard the permissible options of admitting, denying, or

25   expressing an inability to admit or deny. They apparently do so to evade the implications of

26   appropriate admissions and/or to attempt to avoid post-trial costs stemming from unfounded denials.

27           Mr. Ujiri also has not produced the credential he possessed during the incident, despite being

28   asked to do so back in May 2020, and despite representations that it would be produced. The latest

                                                      -7–
     No. 4:20-CV-00981-YGR                                                  JOINT STATUS CONFERENCE REPORT
           Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 8 of 14




 1   excuse is that no one can access the building where the credential now is stored.
 2                      ii.   Motion To Compel Third-Party Discovery
 3           Plaintiffs have served three subpoenas on non-parties. None of these parties has timely
 4   responded. Plaintiffs have filed two motions to compel subpoena compliance thus far. One motion,
 5   regarding a subpoena to the OPD, was filed in this Court. The Court granted that unopposed motion.
 6   OPD finally completed production on December 21, 2020.
 7          Plaintiffs also moved to compel non-party AEG to respond to a subpoena. That subpoena was
 8   filed in the Central District. The court still has not set a hearing date for that motion, which was filed
 9
     on November 13, 2020.
10
            Plaintiffs recently learned about ASM Global, an off-shoot of AEG, that now reportedly has
11
     all the original video of the incident. ASM Global’s date of subpoena compliance was December 21,
12
     2020. Despite repeated attempts to communicate with ASM Global, and inquiries about the status of
13
     the production, no documents have been produced. Plaintiffs thus anticipate soon filing a motion to
14
     compel subpoena compliance shortly.
15
             iii.     Motion To Continue
16
            Plaintiffs anticipate moving to continue the trial and related discovery deadlines. This
17
     continuance is warranted to due to COVID-19 delays, and delays caused by discovery disputes with
18
     the parties and non-parties.
19
            iv.       Summary Judgment Motion
20
            If any of Mr. Ujiri’s counterclaims somehow survived the motion to dismiss, Deputy
21
     Strickland would seek to have them adjudicated summarily, as they are both substantively and
22
23   procedurally untenable.

24                  b. Masai Ujiri and Toronto Raptors/MLS&E’s Statement

25          Preliminarily, Defendants Masai Ujiri and Raptors/MLS&E will respond in detail to

26   Plaintiffs’ meritless discovery issues before Magistrate Judge Ryu, to whom all such discovery

27   disputes have been assigned.

28

                                                       -8–
     No. 4:20-CV-00981-YGR                                                    JOINT STATUS CONFERENCE REPORT
           Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 9 of 14




 1          Defendants Masai Ujiri and Raptors/MLS&E view Plaintiffs’ “discovery disputes” as an
 2   effort to manufacture a justification for delay and to increase the scope and cost of this case.
 3   Defendants will strongly oppose any motion for a trial continuance filed by Plaintiffs, and their
 4   efforts to unnecessarily overcomplicate the proceedings underpinning this uncomplicated matter.
 5   There is absolutely no basis for a trial continuance.
 6          Defendants Masai Ujiri and Raptors/MLS&E anticipate they will file a motion for summary
 7   judgment as they believe the undisputed facts will show Mr. Ujiri did not injure Plaintiff Alan
 8   Strickland and that Mr. Ujiri acted in self-defense against Plaintiff Alan Strickland’s unprovoked
 9
     assault and excessive use of force. Defendants Masai Ujiri and Raptors/MLS&E also anticipating
10
     filing a Pitchess motion to obtain Mr. Strickland’s personnel file.
11
            The NBA’s Statement
12
            The NBA anticipates that it will file a motion for summary judgment, including on the issue
13
     of whether it has vicarious liability for any of Mr. Ujiri’s conduct.
14
              4.      Evidence Preservation.
15
            The parties certify that they have reviewed the Guidelines Relating to the Discovery of
16
     Electronically Stored Information (“ESI Guidelines”), and confirm that they have met and
17
     conferred pursuant to Federal Rules of Civil Procedure 26(f) regarding reasonable and
18
     proportionate steps taken to preserve evidence relevant to the issues reasonably evident in this
19
     action. (See ESI Guidelines 2.01 and 2.02, and Checklist for ESI Meet and Confer.)
20
            5.       Discovery.
21
                   a. Discovery Taken to Date.
22
23                        i. Plaintiffs.

24          Interrogatories, Set One were served on Masai Ujiri, Toronto Raptors, Maple Leaf Sports &

25   Entertainment, and the NBA on May 13, 2020.

26          Request for Production of Documents, Set One were served on Masai Ujiri, Toronto

27   Raptors, Maple Leaf Sports & Entertainment, and the NBA on May 13, 2020.

28          Request for Admission, Set One were served on Masai Ujiri on May 13, 2020.

                                                       -9–
     No. 4:20-CV-00981-YGR                                                   JOINT STATUS CONFERENCE REPORT
          Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 10 of 14




 1          A Subpoena was issued on August 17, 2020, and personally served on Oakland Police
 2   Department (“OPD”) on August 20, 2020 with a production date for September 7, 2020. OPD never
 3   responded or complied with the subpoena on or before the production date. After multiple attempts
 4   to meet and confer and inquire into the status of these records, Plaintiff filed a motion to compel
 5   subpoena compliance on November 13, 2020 with this Court. The Court granted plaintiffs’ motion
 6   to compel on December 11, 2020. OPD completed producing all responsive records on December
 7   21, 2020.
 8          A subpoena was issued on August 17, 2020, and personally served on Anschutz
 9
     Entertainment Group (“AEG”) on August 21, 2020 with a production date for September 7, 2020.
10
     AEG never responded or complied with the subpoena on or before the production date. After
11
     multiple attempts to meet and confer and inquire into the status of these records, Plaintiff filed a
12
     motion to compel subpoena compliance on November 13, 2020 in the U.S. Court for the Central
13
     District of California. The Motion is still pending and awaiting a hearing date.
14
            A subpoena was issued on August 17, 2020, and personally served on Alameda County
15
     Sheriff’s Office (“ACSO”) on August 20, 2020 with a production date for September 7, 2020.
16
     ACSO produced all responsive records on or before the production date.
17
            A subpoena was issued on November 20, 2020, and personally served on ASM Global on
18
     December 2, 2020 with a production date for December 21, 2020. ASM Global never responded or
19
     complied with the subpoena on or before the production date. To date, ASM Global has not
20
     complied with the subpoena request nor contacted counsel regarding production. Plaintiff will be
21
     filing a Motion to Compel subpoena compliance with the U.S. Court of the Eastern District of
22
23   Pennsylvania shortly.

24          Interrogatories, Set Two were served on Masai Ujiri, Toronto Raptors, Maple Leaf Sports &

25   Entertainment, and the NBA on December 31, 2020.

26          Request for Production of Documents, Set Two were served on Masai Ujiri, Toronto

27   Raptors, Maple Leaf Sports & Entertainment, and the NBA on December 31, 2020.

28          Request for Admission, Set Two were served on Masai Ujiri on May 13, 2020.

                                                      - 10 –
     No. 4:20-CV-00981-YGR                                                   JOINT STATUS CONFERENCE REPORT
             Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 11 of 14




 1            Plaintiffs noticed seven depositions for February and March 2021.
 2                        ii. Masai Ujiri and Raptors/MLS&E
 3            On June 20, 2020 Defendants Masai Ujiri and Raptors/MLS&E served one set of Requests
 4   for Admission, Requests for Production of Documents, and Special Interrogatories on Plaintiffs
 5   Alan and Kelly Strickland. On June 18, 2020, Masai Ujiri and Raptors/MLS&E propounded seven
 6   supboenas on non-parties: the Alameda County District Attorneys’ Office, Alameda County
 7   Sheriff’s Office, Oakland Police Department, San Mateo District Attorneys’ Office, San Mateo
 8   Police Department, and Eden Medical Center.
 9
                          iii. The NBA.
10
              Plaintiffs served document requests and interrogatories on the NBA in May 2020. The
11
     NBA responded to those requests in June 2020 and thereafter met and conferred with Plaintiffs
12
     about its responses. Plaintiff served six additional document requests and seven additional
13
     interrogatories on December 31, 2020, and the NBA’s responses are not yet due.
14
              6.      Settlement and ADR.
15
              On August 11, 2020, the parties were unsuccessful in mediating this matter.
16
              7.      Other References.
17
              None at this time.
18
              8.      Narrowing of Issues.
19
              At this juncture, the parties are unaware of any issues that can be narrowed prior to the close
20
     of discovery.
21
              9.      Expedited Trial Procedure.
22
23            This is not a proper case for expedited trial procedures, nor is one being requested at this

24   time.

25            10.     Scheduling.

26                  a. Plaintiffs / Cross-Defendant

27            Deputy Strickland and Kelly Strickland have proposed continuing the trial and discovery

28   deadlines/cut-offs. During a joint counsel conference call held on January 13, 2021, counsel for

                                                       - 11 –
     No. 4:20-CV-00981-YGR                                                    JOINT STATUS CONFERENCE REPORT
          Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 12 of 14




 1   Defendants Masai Ujiri, Toronto Raptors, and Maple Leaf Sports & Entertainment, and counsel for
 2   the NBA refused to stipulate to a trial continuance.
 3          Plaintiffs intend to move to continue the trial and related discovery dates. This continuance
 4   is warranted to due to COVID-19 delays, delays caused by discovery disputes with the parties, and
 5   the pending motion to dismiss. They propose continuing the trial and all discovery-related
 6   dates/deadlines by six (6) months, and to have that continuance run from the date of the Court’s
 7   ruling on cross-defendant’s motion to dismiss.
 8          b. Masai Ujiri and Raptors/MLS&E
 9
            Masai Ujiri and Raptors/MLS&E believe a trial continuance would be wholly inappropriate,
10
     a waste of judicial and party resources, and untethered to the actual needs of this case. Plaintiffs
11
     filed their complaint on February 7, 2020, nearly a year ago. Fact discovery ends on April 2, 2020,
12
     over two months away. This case involves an 11-second encounter, captured by dozens of videos
13
     and observed by known eyewitnesses. If Plaintiffs do not have sufficient discovery by now (or by
14
     April 2), they never will. Continuing trial would serve no purpose other than to unnecessarily
15
     increase the scope of discovery and corresponding motion practice.
16
                  c. The NBA
17
            The NBA believes that this case, which arises out of a brief incident that lasted only seconds
18
     and was captured on video, should be brought to a conclusion on a case management schedule that
19
     is commensurate with the scope of the dispute—and without extended delays to accommodate
20
     requests for burdensome, expensive, and protracted discovery that is disproportionate to the claims
21
     presented. The NBA will respond to the details of any request for a continuance of case deadlines
22
23   in connection with the motion that Plaintiffs have indicated they may file.

24          11.     Trial.

25          The parties have requested a jury trial, which the parties anticipate will last 5 to 10 days.

26          12.     Disclosure of Non-Party Interested Entities or Persons.

27          Defendants have all complied and served their respective Certificates of Interested Entities

28   or Parties pursuant to Federal Rules of Civil Procedure, Rule 7.1, and Local Rules 7.1-1 and 3-15.

                                                      - 12 –
     No. 4:20-CV-00981-YGR                                                   JOINT STATUS CONFERENCE REPORT
          Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 13 of 14




 1          13.     Professional Conduct.
 2          All attorneys for the parties have reviewed the Guidelines for Professional Conduct for the
 3   Northern District of California.
 4   Dated: January 18, 2021                     Respectfully submitted,
 5                                               MASTAGNI HOLSTEDT, A.P.C.
 6                                        By:    /s/ BRETT D. BEYLER
                                                 David P. Mastagni
 7                                               Grant A. Winter
                                                 Brett D. Beyler
 8
                                                 Attorneys for Plaintiffs
 9
     Dated: January 18, 2021                     CONRAD & METLITZKY, LLP
10
                                          By:    /s/ COURTNEY C. AASEN_______
11                                               Mark R. Conrad
                                                 Courtney C. Aasen
12                                               Attorneys for Defendant National Basketball
                                                 Association
13
14                                               COTCHETT, PITRE & McCARTHY, LLP
     Dated: January 18, 2021                     By:/s/ TAMARAH PREVOST
15                                               Joseph W. Cotchett
                                                 Emanuel B. Townsend
16                                               Tamarah Prevost
17                                               Attorneys for Defendants Masai Ujiri, Toronto
                                                 Raptors, and Maple Leaf Sports & Entertainment
18
19   Dated: January 18, 2021                     Respectfully submitted,
20                                               LAW OFFICES OF MATTHEW M. GRIGG
21
                                                 /s/ Matthew M. Grigg
22                                               Counsel for Counter-Defendant
                                                 Deputy Alan Strickland
23
24
25
26
27
28

                                                    - 13 –
     No. 4:20-CV-00981-YGR                                                  JOINT STATUS CONFERENCE REPORT
         Case 4:20-cv-00981-YGR Document 67 Filed 01/18/21 Page 14 of 14




 1                                        Additional Counsel
 2
     COTCHETT, PITRE & McCARTHY, LLP
 3
     Joseph W. Cotchett (SBN 36324)
 4   Emanuel B. Townsend (SBN 305373)
     Tamarah Prevost (313422)
 5   840 Malcolm Road, Suite 200
     Burlingame, CA 94010
 6
     Telephone: (650) 697-6000
 7   Facsimile: (650) 697-0577
     Email: jcotchett@cpmlegal.com; etownsend@cpmlegal.com; tprevost@cpmlegal.com
 8   Attorneys for Defendants, MASAI UJIRI, TORONTO RAPTORS,
     and MAPLE LEAF SPORTS & ENTERTAINMENT
 9
10   Mark R. Conrad (SBN 255667)
     Courtney C. Aasen (SBN 307404)
11   CONRAD | METLITZKY | KANE LLP
     Four Embarcadero Center, Suite 1400
12   San Francisco, CA 94111
13   Telephone: (415) 343-7100
     Facsimile: (415) 343-7101
14   Email: mconrad@conmetkane.com; caasen@conmetkane.com
     Attorneys for Defendant,
15   NATIONAL BASKETBALL ASSOCIATION
16
     MATTHEW M. GRIGG (SBN 195951)
17   LAW OFFICES OF MATTHEW M. GRIGG
     1700 N. Broadway, Ste. 360
18   Walnut Creek, CA 94596
19   Telephone: (510) 703-4576
     Email: mmg@grigglegal.com
20   Co-Counsel for Plaintiff/Counter-Defendant Alan Strickland
21
22
23
24
25
26
27
28

                                                  - 14 –
     No. 4:20-CV-00981-YGR                                        JOINT STATUS CONFERENCE REPORT
